IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
LATTERYLY SADDLER, et al. )
)
Plaintiff, }
} Case No. 4:18-cv-000192-RWS
v. )
)
PNC BANK, N.A. )
)
Defendant. )

PLAINTIFE’S MEMORANDUM OF LAW IN RESPONSE
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

COMES NOW Plaintiffs pursuant to Rule 56 F.R.C.P. and for their Memorandum
of Law in Response to Defendant’s Motion for Summary Judgment state as follows:

I, PRELIMINARY STATEMENT:

The plain language of Rule 56(c) of the Federal Rules of Civil Procedure mandates
the entry of summary judgment after adequate time for discovery and upon motion,
against a party who fails to make a showing sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of
proof at trial. In such a situation, there can be “no genuine issue as to any material fact”
since a complete failure of proof concerning an essential element of the nonmoving
party’s case necessarily renders all other facts immaterial. Celofex Corp. v. Catrett, 477
U.S. 317, 322-323.

Rule 56(e) requires the nonmoving party to go beyond the pleadings and by her
own affidavits, or by the depositions, answers to interrogatories, and admissions on file,

designate specific facts showing that there is a genuine issue for trial. Ce/lotex, id., 324.
il. FACTS

In 1998, Plaintiff Saddler and her deceased husband, Terrence Saddler, entered into
a loan agreement with Allegiant Bank. The loan was approximately $94,000. A few
years later this loan was taken over by National City Bank. Subsequently, PNC Bank
notified Saddler that it owned the loan and that she should make her payments to them.
The Saddler loan has been renegotiated several times.

As stated in Plaintiff's Exhibit 1, the Bank, for approximately two years, from
2010 to 2012 received payments from Plaintiff Saddler toward the loan, but failed to
deduct principle from those payments she made against the loan. During this period the
Bank only made deductions of interest and penalties.

The Bank attempted to conceal this fact by having Saddler enter into a
“Forbearance Agreement” without disclosing the Bank’s errors to her or the purpose for
which the Forbearance Agreement was intended.

Plaintiffs’ accountant has set forth his findings regarding other repeated
irregularities that have arisen during the life of the loan which involve excessive interest
payments and penalties. (Plaintiffs’ Exhibit 2, Affidavit of Larry Pevnick)

With penalties, interest and attorney’s fees the Bank contends that Saddler owes in
excess of $180,000 and is now in default. Plaintiff Saddler does not agree with the
balance the bank claims she owes.

Ill, AFFIDAVIT OF CASEY YOUNG—OBJECTION AND MOTION TO
STRIKE

Defendant has offered in support of its Motion for Summary Judgment the
Affidavit of a purported PNC employee, Casey Young, self-described as an “Asset

Resolution Consultant, Commercial Banking-Asset Resolution.” The nature of the
Affidavit sounds as though this person is a custodian of records based on the nature and
extent of the pleading; testifying in a manner to authenticate documents as business
records. Casey Young proceeds to testify as to the identity and nature of documents that
were purportedly generated by Allegiant Bank and National City Bank now in the
possession of Defendant; and that are likely pertinent to the loan in question.
Specifically, the documents to which Plaintiffs refer and object are: Defendant’s Exhibits
A, B, C, D, E, & F.

A document that is prepared by one business cannot qualify for the business
records exception to the hearsay rule merely based on another business’s records
custodian testifying that it appears in the files of the business that did not create the
record. CACH, LIC. v. Askew, 358 8.W.3d 58 (Mo. en bane 2012). A custodian of
records cannot meet the requirements of statute governing business record exception to
the hearsay rule by simply serving as a conduit to the flow of records and not testify to
the mode of preparation of the records in question. CACH, LLC. v. Askew, id., 63.

The question is whether Casey Young is a qualified witness to lay a foundation for
the Allegiant and National City records as well as the Modification Agreement. Clearly,
the answer 1s no. CACH, LLC. v. Askew, id., 63. See also § 490.680, RSMo. Moreover,
it does not appear that Rule 803(6) of the Federal Rules of Evidence would permit such
an overreach. Gilmour v. Strescom Ind, Inc., 521 F.2d 1396; In re Hechinger Investment
Co. of Delaware, Inc., 298 B.R. 240, 242.

Additionally, Rule 56(c)(4) Fed. Rules of Evidence states: “Affidavits or
Declarations. An affidavit or declaration used to support or oppose a motion must be

made on personal knowledge, set out facts that would be admissible in evidence, and
show that the affiant or deciarant is competent to testify on the matters stated.” District
Courts enjoy considerable discretion when ruling on a motion to strike. See Jain v. CVS
Pharmacy, Inc., 779 F.3d 753, 758 (8 Cir. 2015). A court may strike an affidavit or
declaration that does not comply with Rule 56(c}(4). Again, the Young Affidavit is in the
main incompetent and inadmissible as to those documents from the predecessor banks
and any of PNC’s documents derived there-from. Plaintiffs object to their consideration
by the Court and request that they be stricken.

I¥V. SUMMARY JUDGMENT EVIDENCE

Plaintiffs submit the following summary judgment evidence in opposition to PNC
Bank’s Motion for Summary Judgment: (1) the internal memo received from PNC Bank
through discovery, Exhibit 1; (2) the Affidavit of Larry Pevnick, Certified Public
Accountant, Exhibit 2.

V. ARGUMENT AND AUTHORITIES

A. The Existence of Disputed Fact Issues Make Summary Judgment on PNC
Bank’s Claim of Default Inappropriate.

PNC Bank contends that it is entitled to summary judgment due to Plaintiffs’
failure to pay the Note based on its demand of January 5, 2018. As a result, PNC claims
that Plaintiffs are therefore in default.

First, Plaintiffs argue that they have been the victims of repeated irregularities in
the administration and accounting of the loan. This has been evidenced by unfair and
unwarranted charges of interest and penalties by PNC and the predecessor banks. (See
Ex. 2, Affidavit of Pevnick)

Second, PNC, by the admission of its own employee admitted that for two years
PNC had mishandied the loan by charging only interest and not charging Saddler’s
payments toward interest. (See Ex. 1, PNC internal memo).

Third, PNC has failed to credit Plaintiff Saddler the sum of $24,600 that her
accountant has found to be the amount PNC will be unjustly enriched by if the entire loan
amount demanded is paid. (See Ex. 2, Affidavit of Pevnick)

Fourth, to prevail on a motion for summary judgment for a breach of contract claim
under Missouri law, PNC must demonstrate that there was no genuine dispute as to the
material facts establishing “(1) the existence of a valid contract, (2) the defendant’s
obligation under the contract, (3) a breach by the defendant of that obligation, and (4)
resulting damages. C-H Bidg. Assocs. LLC v. Duffey, 309 S.W.3d 897, 899 (Mo.App.Ct.
2010). Due to the defective Young Affidavit, PNC is unable to establish elements 1 thru
3; while the Affidavit of accountant Larry Pevnick, Exhibit 2, clearly establishes a
dispute as to another material fact, and that is specifically a dispute as to damages.

Lastly, under Missouri law, a covenant of good faith and fair dealing is present in
every contract. Bishop v. Shelter Mut. Ins. Co., 129 S.W.3d 500, 505 (Mo.Ct. App.
W.D.2008). “The implied covenant of good faith prohibits a contracting party from
acting in such a manner as to evade the spirit of the transaction or...to deny the other
party the expected benefit of the contract.” City of St. Joseph v. Lake Contrary Sewer
Dist., 251 8.W.3d 362, 370 (Mo.Ct.App. W.D.2008). This covenant imposes a duty on
the parties to the contract and the Bank has breached its duty. (Affidavit of Pevnick)

B. Defendant Bank’s Reliance On Borrower’s Failure to Respond to Request for

Admissions

Defendant Bank seeks to introduce several exhibits from third party banks in order
to prove its case, which it is unable to do. Defendant also seeks to rely on the failure of
Borrower to respond to its Request for Admissions. In Killian Constr. Co. v. Tri-City
Constr. Co., 693 S.W.2d 819 (Mo.App. 1985) “an adversary who adduces evidence on an
issue which tends to disprove his own case does not rely upon the admission of the
adversary. The evidence then becomes disputed and the issue is for the trier of fact.” Id.
at 827-28.

C. Defendant Bank Has Not Responded to Plaintiffs’ Second Request for
Admissions

Plaintiffs served Defendant with a Second Request for Admissions on February 26,
2019, and it appears Defendant intentionally has refused to answer or respond to the
Request until such time after the time for the filing of this response. Needless to say it 1s
unfair for Defendant not to have served Plaintiffs with their responses in a timely manner
in order that Plaintiffs would have sufficient time to examine and consider the responses
to determine their applicability to this response. Plaintiffs request that the Court allow
for a reasonable time for the review of the responses to their Second Request for
Admissions and the filing of a supplement to this Response to Motion for Summary
Judgment should the Request for Admissions offer any relevant issues.

VI. CONCLUSION

For the foregoing reasons, PNC Bank’s Motion for Summary Judgment should be

denied in its entirety.
Case: 4:18-cv-00192-RWS Doc. #: 83 Filed: 03/11/19 Page: 7 of 7 PagelD #: 512

Respectfully submitted:

/s/Charles E. Kirksey, Jr.

 

CHARLES E. KIRKSEY, JR. Mo. Bar #24792
ATTORNEY FOR PLAINTIFFS

7382 Pershing Ave., | West

University City, Mo. 63130

(314)863-5001 Fax (314)863-5007
charlesekirksey@cs.com

CERTIFICATE OF SERVICE: | hereby certify that a true and accurate copy of the
foregoing was filed electronically via the Court’s e-filing system on this 11th day of
March, 2019 to:

Sally Sinclair Perez, Attorney for Defendant

By: /s/ C. Kirksey
